DETAILED ACTION
     This office action is in response to claims filed 2/23/21, in which claims 1-20 are pending and ready for examination.

USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16-17 are rejected under 35 USC 102(a)(1) as being anticipated by Yeo et al. US 6835967. 

     As to claim 1, Yeo teaches an IC structure (see fig.4), comprising: 
       a Si fin with lower/upper portions (fig.4: 44, also see figs.7A-7B, there are a plurality of fins each with lower/upper NMOS/PMOS portions); and 
             a dielectric layer comprising Si and O, the dielectric directly on sidewalls of the lower fin portion of the first fin and directly on sidewalls of the lower fin portion of the second fin (layer 46/48 is SiO dielectric formed on sidewalls of lower portions of first/second fin as shown in fig.4);
       a first insulating layer comprising N (layer 38) directly on the dielectric layer (46/48), the first insulating layer laterally spaced apart from the lower fin portion (see fig.4 of Yeo, the 1st insulating layer 38 is laterally spaced apart from lower fin portion 44 since "lateral" doesn't define a specific plane, the x-axis can suffice as 'lateral'. That is, the lateral edge portion of layer 38 are laterally spaced apart from the bottom portion of lower fin 44 insofar as they don't laterally overlap. There is at least a horizontal space between a portion of the lower portion of the fin 44 and a portion of the insulating layer 38, i.e. the edge portion of said insulating layer 38. The Office deems this to be an acceptable and reasonable interpretation because (1) nowhere in the instant claim does applicant recite which portion of the first insulating layer is laterally spaced apart from the lower fin portion and (2) applicant fails to define “laterally”, which, taken at face value is a relatively generic and vague structural cooperative relationship, i.e. no specific axis is implied by the mere recitation of “lateral” and (3) “spaced apart” itself doesn’t necessarily connote the type of contact, i.e. “spaced apart” could imply indirect contact. Applicant may more specifically define these three terms to amend around Yeo reference); 
      a second insulating layer comprising N (layer 52 may comprise TiN) directly on the first insulating layer 38;
      a dielectric fill material (76/78, see fig.5) directly on the second insulating layer wherein the dielectric fill material comprises Si and O, wherein the fill has a top surface below a bottom of the upper fin portion of the fin (see fig.5, since applicant doesn’t expressly recite the structure of “the portion of the fin” or what extent “bottom” represents, e.g. bottom surface vs bottom portion, and doesn’t recite what exactly comprises structure of “upper,” the structural cooperative relationship recited in the instant claim is broad since essentially any component of the fin that is above another portion of the fin suffices as “upper fin portion” and since applicant fails to recite the top surface of the dielectric fill vs the current recitation of “a top surface” wherein a top surface is not necessarily the top surface but rather any surface that is above another surface and since applicant refers to “portion of the fin” any part of the upper portion of the sidewall surfaces of the dielectric fill that is below a bottom part of any upper component of the fin in the cited art reads on the current recitation), and 
      a gate electrode (see gate stack in fig.2B, which is shown to be disposed conformal with the protruding portions of each of the plurality of semiconductor fins 44; and source and drain regions 56/58 disposed in the protruding portions of each of the plurality of semiconductor fins 44, on either side of the gate electrode, i.e. the central stack, over the dielectric fill stack) over a top and laterally adjacent to sidewalls of upper fin portion of the first fin and over a top of and laterally adjacent to sidewalls of the upper fin portion of second fin, the gate over the dielectric fill.
As to claim 16, the cited prior art teaches the computing device of claim 10.
The cited prior art further teaches the component is a packaged IC die (col.1 line 60-col.2 line 25).
As to claim 17, the cited prior art teaches the computing device of claim 10.
The cited prior art further teaches the component is selected from processor, chip, etc. (col.1 line 60-col.2 line 25).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


     Claim 2-7 are rejected under 35 USC 103(a) as being unpatentable over Yeo, of record and further in view of Nihei et al. US 2013/0134409. 

     As to claim 2, Yeo teaches the integrated circuit structure of claim 1.
     Yeo doesn’t expressly teach wherein the dielectric layer comprises boron.
     However BSG, PSG, AsSG (which includes boron)are routine dielectric materials, e.g. c.f. Nihei [0026].
     It would be obvious to modify Yeo by making the dielectric a BSG, PSG, or AsSG (i.e. comprising boron, phosphorous, or arsenic; i.e. borosilicate glass, phosphosilicate glass, or arsenic silicate glass, as recited) as taught by [0026] of Nihei because BSG, PSG, and AsSG are routine low dielectric materials that may modulate the performance characteristic of the device. As to claim 3, Yeo teaches the integrated circuit structure of claim 1.
Yeo doesn’t expressly teach wherein the dielectric layer comprises phosphorous.
     However BSG, PSG, AsSG (which includes phosphorous) are routine dielectric materials, e.g. c.f. Nihei [0026].
     It would be obvious to modify Yeo by making the dielectric a BSG, PSG, or AsSG (i.e. comprising boron, phosphorous, or arsenic; i.e. borosilicate glass, phosphosilicate glass, or arsenic silicate glass, as recited) as taught by [0026] of Nihei because BSG, PSG, and AsSG are routine low dielectric materials that may modulate the performance characteristic of the device.As to claim 4, Yeo teaches the integrated circuit structure of claim 1.
Yeo doesn’t expressly teach wherein the dielectric layer comprises arsenic.
     However BSG, PSG, AsSG (which includes arsenic) are routine dielectric materials, e.g. c.f. Nihei [0026].
     It would be obvious to modify Yeo by making the dielectric a BSG, PSG, or AsSG (i.e. comprising boron, phosphorous, or arsenic; i.e. borosilicate glass, phosphosilicate glass, or arsenic silicate glass, as recited) as taught by [0026] of Nihei because BSG, PSG, and AsSG are routine low dielectric materials that may modulate the performance characteristic of the device.As to claim 5, Yeo teaches the integrated circuit structure of claim 1. 
Yeo doesn’t expressly teach wherein the dielectric layer comprises BSG.
     However BSG, PSG, AsSG are routine dielectric materials, e.g. c.f. Nihei [0026].
     It would be obvious to modify Yeo by making the dielectric a BSG, PSG, or AsSG (i.e. comprising boron, phosphorous, or arsenic; i.e. borosilicate glass, phosphosilicate glass, or arsenic silicate glass, as recited) as taught by [0026] of Nihei because BSG, PSG, and AsSG are routine low dielectric materials that may modulate the performance characteristic of the device.As to claim 6, Yeo teaches the integrated circuit structure of claim 1.
Yeo doesn’t expressly teach wherein the dielectric layer comprises a phosphosilicate glass (PSG).
     However BSG, PSG, AsSG are routine dielectric materials, e.g. c.f. Nihei [0026].
     It would be obvious to modify Yeo by making the dielectric a BSG, PSG, or AsSG (i.e. comprising boron, phosphorous, or arsenic; i.e. borosilicate glass, phosphosilicate glass, or arsenic silicate glass, as recited) as taught by [0026] of Nihei because BSG, PSG, and AsSG are routine low dielectric materials that may modulate the performance characteristic of the device.As to claim 7, Yeo teaches the integrated circuit structure of claim 1.
Yeo doesn’t expressly teach wherein the dielectric layer comprises an arsenic-silicate glass (AsSG).
     However BSG, PSG, AsSG are routine dielectric materials, e.g. c.f. Nihei [0026].
     It would be obvious to modify Yeo by making the dielectric a BSG, PSG, or AsSG (i.e. comprising boron, phosphorous, or arsenic; i.e. borosilicate glass, phosphosilicate glass, or arsenic silicate glass, as recited) as taught by [0026] of Nihei because BSG, PSG, and AsSG are routine low dielectric materials that may modulate the performance characteristic of the device.

Claim 8 is rejected under 35 USC 103(a) as being unpatentable over Yeo in view of Lei et al. US 2013/0017668.

As to claim 8, Yeo teaches the integrated circuit structure of claim 1.
      Yeo further teach wherein the first and second fins are continuous with a bulk substrate (col.1 lines 30-50 and fig.2B-2C), although Yeo does not expressly teach the bulk substrate is a bulk single crystalline substrate.
     However, please N.B., bulk single crystalline is a routine substrate material in the semiconductor art, e.g. c.f. Lei [0024].
	It would be obvious to a skilled artisan to modify Yeo by making the bulk sub a single crystalline sub as taught by Lei for the benefit of extending scalability of the MOS technology. 

Claim 9-15 and 18 are rejected under 35 USC 103(a) as being unpatentable over Yeo, of record and further in view of McZeal US 6763226.

As to claim 9, Yeo teaches a device comprising an IC component (see fig.4 and col.1 lines 60-col.2 lines 25), comprising: 
       a first Si fin with lower/upper portions (fig.4: 44, also see figs.7A-7B, there are a plurality of fins each with lower/upper NMOS/PMOS portions); and 
             a dielectric layer comprising Si and O, the dielectric directly on sidewalls of the lower fin portion of the first fin and directly on sidewalls of the lower fin portion of the second fin (layer 46/48 is SiO dielectric formed on sidewalls of lower portions of first/second fin as shown in fig.4);
       a first insulating layer comprising N (layer 38) directly on the dielectric layer (46/48), the first insulating layer laterally spaced apart from the lower fin portion (see fig.4 of Yeo, the 1st insulating layer 38 is laterally spaced apart from lower fin portion 44 since "lateral" doesn't define a specific plane, the x-axis can suffice as 'lateral'. That is, the lateral edge portion of layer 38 are laterally spaced apart from the bottom portion of lower fin 44 insofar as they don't laterally overlap. There is at least a horizontal space between a portion of the lower portion of the fin 44 and a portion of the insulating layer 38, i.e. the edge portion of said insulating layer 38. The Office deems this to be an acceptable and reasonable interpretation because (1) nowhere in the instant claim does applicant recite which portion of the first insulating layer is laterally spaced apart from the lower fin portion and (2) applicant fails to define “laterally”, which, taken at face value is a relatively generic and vague structural cooperative relationship, i.e. no specific axis is implied by the mere recitation of “lateral” and (3) “spaced apart” itself doesn’t necessarily connote the type of contact, i.e. “spaced apart” could imply indirect contact. Applicant may more specifically define these three terms to amend around Yeo reference);; 
      a second insulating layer comprising N (layer 52 may comprise TiN) directly on the first insulating layer 38;
      a dielectric fill material (76/78, see fig.5) directly on the second insulating layer wherein the dielectric fill material comprises Si and O, wherein the fill has a top surface below a bottom of the upper fin portion of the fin (see fig.5, since applicant doesn’t expressly recite the structure of “the portion of the fin” or what extent “bottom” represents, e.g. bottom surface vs bottom portion, and doesn’t recite what exactly comprises structure of “upper,” the structural cooperative relationship recited in the instant claim is broad since essentially any component of the fin that is above another portion of the fin suffices as “upper fin portion” and since applicant fails to recite the top surface of the dielectric fill vs the current recitation of “a top surface” wherein a top surface is not necessarily the top surface but rather any surface that is above another surface and since applicant refers to “portion of the fin” any part of the upper portion of the sidewall surfaces of the dielectric fill that is below a bottom part of any upper component of the fin in the cited art reads on the current recitation), and 
      a gate electrode (see gate stack in fig.2B, which is shown to be disposed conformal with the protruding portions of each of the plurality of semiconductor fins 44; and source and drain regions 56/58 disposed in the protruding portions of each of the plurality of semiconductor fins 44, on either side of the gate electrode, i.e. the central stack, over the dielectric fill stack) over a top and laterally adjacent to sidewalls of upper fin portion of the first fin and over a top of and laterally adjacent to sidewalls of the upper fin portion of second fin, the gate over the dielectric fill.
      Yeo doesn’t expressly teach the device component above is a computing device or that the IC component is coupled to a board.
	However, please N.B., IC are typically packaged to a board in a computing device, such as a processor, chip, etc., e.g. c.f. McZeal reference (claim 1).
	It would be obvious for a skilled artisan to modify Yeo by incorporating it as an IC component to a board in a computing device, as taught by McZeal, because the spirit of Yeo is for any size reduction application for ICs; as such, any IC component coupled to board is considered relevant to the application of Yeo and would have been obvious to apply such technology at the time of the invention.
As to claim 10, the cited prior art teaches the computing device of claim 9.
The cited prior art further teaches coupling to an IC board including memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, etc (claim 1 of Mczeal).
 It would be obvious to a skilled artisan to modify Yeo by implementing the device in memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, as taught by McZeal because the spirit of Yeo is for any size reduction application for ICs; as such, any such all memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, etc. are considered relevant to the application of Yeo and would have been obvious to apply such technology at the time of the invention.As to claim 11, the cited prior art teaches the computing device of claim 9.
The cited prior art further teaches coupling to an IC board including memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, etc coupled to the board (claim 1 of Mczeal).
 It would be obvious to a skilled artisan to modify Yeo by implementing the device in memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, as taught by McZeal because the spirit of Yeo is for any size reduction application for ICs; as such, any such all memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, etc. are considered relevant to the application of Yeo and would have been obvious to apply such technology at the time of the invention.
As to claim 12, the cited prior art teaches the computing device of claim 9.
The cited prior art further teaches coupling to an IC board including memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, etc coupled to the board (claim 1 of Mczeal).
 It would be obvious to a skilled artisan to modify Yeo by implementing the device in memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, as taught by McZeal because the spirit of Yeo is for any size reduction application for ICs; as such, any such all memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, etc. are considered relevant to the application of Yeo and would have been obvious to apply such technology at the time of the invention.

As to claim 13, the cited prior art teaches the computing device of claim 9.
The cited prior art further teaches coupling to an IC board including memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, etc coupled to the board (claim 1 of Mczeal).
 It would be obvious to a skilled artisan to modify Yeo by implementing the device in memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, as taught by McZeal because the spirit of Yeo is for any size reduction application for ICs; as such, any such all memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, etc. are considered relevant to the application of Yeo and would have been obvious to apply such technology at the time of the invention.


As to claim 14, the cited prior art teaches the computing device of claim 9.
The cited prior art further teaches coupling to an IC board including memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, etc coupled to the board (claim 1 of Mczeal).
 It would be obvious to a skilled artisan to modify Yeo by implementing the device in memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, as taught by McZeal because the spirit of Yeo is for any size reduction application for ICs; as such, any such all memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, etc. are considered relevant to the application of Yeo and would have been obvious to apply such technology at the time of the invention.

As to claim 15, the cited prior art teaches the computing device of claim 9.
The cited prior art further teaches coupling to an IC board including memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, etc coupled to the board (claim 1 of Mczeal).
 It would be obvious to a skilled artisan to modify Yeo by implementing the device in memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, as taught by McZeal because the spirit of Yeo is for any size reduction application for ICs; as such, any such all memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, etc. are considered relevant to the application of Yeo and would have been obvious to apply such technology at the time of the invention.


As to claim 18, the cited prior art teaches the computing device of claim 10.
The cited prior art further teaches the computing device is selected from phone, laptop, computer, server, box (claim 1 of Mczeal).
 It would be obvious to a skilled artisan to modify Yeo by implementing the device in memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, as taught by McZeal because the spirit of Yeo is for any size reduction application for ICs; as such, any such all memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, etc. are considered relevant to the application of Yeo and would have been obvious to apply such technology at the time of the invention.

Claims 19-20 are rejected under 35 USC 103(a) as being unpatentable over Yeo, McZeal, and Nihei—all of record.

     As to claim 19, Yeo and Mczeal teaches the integrated circuit structure of claim 9.
     Yeo and Mczeal doesn’t expressly teach wherein the dielectric layer comprises boron.
     However BSG, PSG, AsSG (which includes boron)are routine dielectric materials, e.g. c.f. Nihei [0026].
     It would be obvious to modify Yeo and Mczeal by making the dielectric a BSG, PSG, or AsSG (i.e. comprising boron, phosphorous, or arsenic; i.e. borosilicate glass, phosphosilicate glass, or arsenic silicate glass, as recited) as taught by [0026] of Nihei because BSG, PSG, and AsSG are routine low dielectric materials that may modulate the performance characteristic of the device. As to claim 20, Yeo teaches the integrated circuit structure of claim 9.
Yeo and Mczeal doesn’t expressly teach wherein the dielectric layer comprises phosphorous.
     However BSG, PSG, AsSG (which includes phosphorous) are routine dielectric materials, e.g. c.f. Nihei [0026].
     It would be obvious to modify Yeo by making the dielectric a BSG, PSG, or AsSG (i.e. comprising boron, phosphorous, or arsenic; i.e. borosilicate glass, phosphosilicate glass, or arsenic silicate glass, as recited) as taught by [0026] of Nihei because BSG, PSG, and AsSG are routine low dielectric materials that may modulate the performance characteristic of the device.
Response to Remarks
Applicant’s remarks filed 8/11/22 have been considered but the Office respectfully disagrees with Applicant’s interpretation of the amended limitation. In particular, it is the position of the Office that the first insulating layer laterally spaced apart from the lower fin portion is shown in fig.4 of Yeo, as the 1st insulating layer 38 is laterally spaced apart from lower fin portion 44 since "lateral" doesn't define a specific plane, the x-axis can suffice as 'lateral'. That is, the lateral edge portion of layer 38 are laterally spaced apart from the bottom portion of lower fin 44 insofar as they don't laterally overlap. There is at least a horizontal space between a portion of the lower portion of the fin 44 and a portion of the insulating layer 38, i.e. the edge portion of said insulating layer 38. The Office deems this to be an acceptable and reasonable interpretation because (1) nowhere in the instant claim does applicant recite which portion of the first insulating layer is laterally spaced apart from the lower fin portion and (2) applicant fails to define “laterally”, which, taken at face value is a relatively generic and vague structural cooperative relationship, i.e. no specific axis is implied by the mere recitation of “lateral” and (3) “spaced apart” itself doesn’t necessarily connote the type of contact, i.e. “spaced apart” could imply indirect contact. Applicant may more specifically define these three terms to amend around Yeo reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/BO FAN/               Primary Examiner, Art Unit 3646